Citation Nr: 0612612	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  02-20 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lumbar segment of the spine (lower back).

2.  Entitlement to service connection for a disability of the 
cervical segment of the spine (neck).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1993 
to June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Louisville, Kentucky, which denied entitlement to 
service connection for disabilities of the lower back and 
neck.  The veteran was notified of the decision and he has 
appealed to the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran has submitted a claim to the VA claiming that 
while he was stationed oversees in Bosnia-Herzegovina with 
the NATO Stabilization Force (SFOR) he received treatment for 
his "back".  He contends that since that time, he has 
suffered from pain and discomfort.  He believes that the pain 
he currently experiences is related to his experiences in 
service.

A review of the claims folder indicates that there are 
deficiencies that must be corrected before further processing 
of the veteran's claim may proceed.  First, while the 
veteran's service medical records have been obtained and 
included in the claims folder, a copy of the veteran's 
discharge physical and information sheet is not of record.  
Without this record, it is impossible to determine whether, 
at the time of his discharge, the veteran was experiencing 
lower back and neck symptoms and manifestations suggestive of 
permanent disabilities.  Also, those same service medical 
records suggest that while the veteran was stationed at the 
US Army Garrison Hessen at Hanau, Germany, he obtained 
medical treatment from a German doctor.  Records from said 
treatment are not of record.  Because the private German 
records and the discharge physical is not of record, and 
since they may have an impact on the issues now before the 
Board, the claim must be remanded so that these records may 
be obtained and included in the claims folder.

Additionally, in August 2003, a request was made by the RO 
for the purpose of having the veteran examined by a VA 
doctor.  Specifically, the RO requested that an examination 
of the veteran's neck and lower back be accomplished.  The 
examiner was suppose to comment on whether the veteran had 
disabilities of either the lumbar or cervical segments of the 
spine, and if so, the etiology of the found disorders.  The 
examiner was to provide an opinion as to whether any found 
spinal disability was related to the veteran's military 
service.

A VA medical examination was performed in September 2003.  
The examiner provided comments and readings with respect to 
the veteran's shoulder and his neck.  He did not provide 
specific findings for the lower back.  Additionally, the 
examiner failed to adequately report whether the veteran had 
an actual neck disability, and if so, the etiology of said 
condition.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA), has not been fulfilled 
regarding the issues on appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002); Duenas v. Principi, 18 Vet. App. 512 (2004).  
Specifically, the Board notes that the veteran has not 
received the benefit of VA examinations with etiology 
opinions regarding the claimed disabilities.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law and to ensure 
that the RO's original medical examination request of August 
2003 is met, the veteran should be scheduled to undergo VA 
examinations in order to obtain medical opinions regarding 
the etiology of the claimed disorders.  See Duenas, supra.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for the issues on 
appeal received since his discharge from 
service in June 1999 and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified regarding the issues on 
appeal.  The RO should also request that 
the veteran provide the name and address 
of the German doctor who treated him for 
unknown disabilities while he was 
stationed at US Army Garrison Hessen at 
Hanau.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2005).

2.  The RO should contact the service 
department and/or the National Personnel 
Records Center (NPRC) and request that 
they search their records for the 
veteran's missing discharge physical.  
The service department and/or NPRC should 
be asked to provide a copy of said 
physical and when obtained, the record 
should be included in the claims folder 
for review.  If either the service 
department or NPRC notify the RO that the 
veteran's discharge physical can not be 
found, such notice should be reported in 
the claims folder.  

3.  After all of the above requested 
records have been obtained and included 
in the claims folder, the RO should 
schedule the veteran for a VA 
examination, by an appropriate 
specialist, to evaluate his claimed lower 
back and neck disabilities.  The claims 
folder and this remand are to be made 
available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from disabilities involving the 
lower back and neck, and, if so, the 
etiology of the claimed disorders.  For 
each disability, the examiner is asked to 
state whether it is at least as likely as 
not that any such disorder is related to 
any in-service disease or injury, 
including the veteran's service-connected 
shoulder disability.  If this matter 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the headaches, such 
testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given, including any diagnoses 
given by the veteran's private 
caregivers, such as the one obtained on 
May 20, 2003, at the Southend Medical 
Center.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2005); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO should review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005) are 
fully complied with and satisfied.  The 
RO is reminded that it must review the 
notice documents to ensure that the 
requirements of the recently issued cases 
of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 are complied therewith.  
Copies of all documents forwarded to the 
veteran with respect to the VCAA should 
be included in the claims folder for 
future review.

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





